PER CURIAM:
Raymond Joseph, Jr. appeals the district court’s order denying his “Motion for Modification of Presentence Report,” made over one year after he was sentenced for distribution of cocaine. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Joseph, No. 3:04-cr-00360-HEH (E.D.Va. Nov. 2, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.